DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed appears to comply with the language of 37 CFR 1.97(c) because it contains a statement as specified in 37 CFR 1.97(e).  However, it is noted that the communication from a foreign patent office within the prior three months (in the certification statement) appears to be missing from the IDS submission.  




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
All independent claims substantially recite “generating N block indices by setting a first seed and calling a random function based on the first seed to make each of the N block indices be randomly selected among a corresponding subrange of a range . . . generating N block indices by setting a first seed and calling a random function based on the first seed to make each of the N block indices be randomly selected among a corresponding subrange of a range from zero to a maximum block index number;”.  The closest support for the above language appears to be in paragraphs 0028 and 0029.  But these paragraphs only appear to use mathematical notation to represent all pages in the block.  The “NB” is explained as the “total block number” which can be 2048 per paragraph 0024 of the specification.  Paragraph 0027 of the specification explains that there are “N” block indices.  Paragraph 0025 teaches an embodiment where N = 16.  NB/N is a constant which can be 2048/16 = 128.  Per the notation at the end of paragraph 0028, a11 ranges from 1 to 128, a12 ranges from 128 to (128x2) and the pattern continues until all the blocks are included in the pattern.  However, the “seed RS1” of paragraph 0028 does not appear to be represented in the notation and no mechanism is offered to show how the seed RS1 would change which block is selected.  Paragraph 0029 explains that each block index is randomly selected from one of the blocks in the group of size NB/N, in this case a set of 128 blocks.  This appears to support randomly picking a block (with corresponding “index”/address) within a subset of blocks, and may in the context of the application support picking blocks at random from the groups of 128 blocks.  The language does not however, show possession of a method of “generating N block indices by setting a first seed” or “calling a random function based on the first seed” at least because the mathematical expressions used to describe the generation of the indices fail to include any variable which would be affected by the seed (RS1 or RS2) and no other language was found explaining any mechanism causing a the seed value to change the way pages or blocks are selected.  The specification also fails to support “N block indices . . . randomly selected among a corresponding subrange of a range from zero to a maximum block index number” because choosing the index to be every 128 blocks is not a “random selection”.  Based on the foregoing, the claim language above recites a desired result without sufficiently identifying how the function is performed or the result is achieved, which is 
Claims 2, 9, and 16 substantially recite: “wherein the step (c) comprises: generating the M page indices for each of the N block indices by setting a second seed and calling the random function based on the second seed to make each of the M page indices be randomly selected among a corresponding subrange of a range from zero to a minimum number of page indices.”  “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved[.] See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’”  MPEP § 2163.03.  “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’”  MPEP § 2163.03.  This issue with this language mirrors that of the rejection above to the corresponding 11 . . . x1M for each set of “M” page indices (for each page), all pages in the block are included in this set of relationships and the “second see RS2” is not found in the relationship, so no support is found for the second seed affecting the relationship.  While there may be support based on context for selecting random pages in the block from each set of pages of a page group of a given size based on the disclosure as a whole, no mechanism is offered to accomplish the recited “generating the M page indices for each of the N block indices by setting a second seed” or for “calling the random function based on the second seed”.   The language “the M page indices be[ing] randomly selected among corresponding subrange of a range from zero to a minimum number of page indices” is also unsupported as the only support appears to be for breaking the pages into even groups, which is not a “random” distribution.  Note also that if a mechanism supporting the above has been missed during examination, that a single mechanism (species) would not show support for the genus of all methods of “generating indices” and “calling a random function” “by setting” or “based on” a first seed.  See MPEP MPEP § 2163(II)(A)(3)(a)(ii) and MPEP § 2163.05.
Claims 9 and 16 substantially recite a “wherein a second seed is further stored in the ROM”.  ROM stands for “Read Only Memory”.  No support is found for memory which is “read only” while also being capable of subsequently storing other seeds.  While there may be support for NAND (or similar) used as ROM during boot up, the claim language recites ROM.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite “generating N block indices by setting a first seed and calling a random function based on the first seed”.  “For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938))[.] . . . Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art.”  MPEP § 2173.05(g). “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.”  MPEP § 2173.05(q), first paragraph.  Since the claimed process of “generating N block indices by setting a first seed” and “calling a random function based on the first seed” claim a process without setting forth any steps involved in the process (i.e. how one gets from “setting a first seed” to “generating N block indices” or how the “random function” is “based on the first seed”, the claim language is indefinite.   
All independent claims substantially recite: “calling a random function based on the first seed to make each of the N block indices be randomly selected among the corresponding subrange of a range from zero to a maximum block index number;”.  “A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” MPEP § 2173.04.  It is not clear whether “randomly” is being used to refer to actual random distribution as the claim language would indicate, or if “random” is referring in this application to even distribution as would be supported by the specification.  Note that the “N” block indices are only described as occurring every 16 blocks.  See Specification paragraph 0025.  Note however that being “randomly distributed” from zero to a maximum block index may be inconsistent with random distribution within each group of 16 blocks because such a distribution has a pattern and is therefore not “random”. 
Claims 8 and 15 substantially recite: “wherein a value of the first seed used by the controller is identical and to call the random function based on the value of the first seed to which are identical when the controller is powered.”  It is not clear which two things must be identical.  Based on the corresponding language of claim 1, this language may be attempting to make “N block indices” identical to the “N block indices” generated at power up, but the claim language does not require the first mentioned N block indices to be created during startup and the underlined language appears to equate the N block indices to themselves (noting that “indices” is plural).  The language “wherein a value of the first seed used by the controller is identical” is also unclear because only one thing is mentioned as being “identical” and two things are required to be identical.    
Claims 2, 9, and 16 substantially recite: “wherein the step (c) comprises: generating the M page indices for each of the N block indices by setting a second seed and calling the random function based on the second seed to make each of the M page indices be randomly selected among a corresponding subrange of a range from zero to a minimum number of page indices.”  See rejection above.  The same rationales apply for the language referring to pages as was applied to the language referring to blocks in the independent claims.  
Claims 7, 14, and 21 all contain a matrix which is recited as “representing” the NxM “candidate row”, which appears to refer to the page selected (a “row” in a flash device corresponds to a page).  It is not clear how the recited “relations” would result in selection of a page.  Note that while the numbers in the subscript appear to change with the block number, no clear relationship between the candidate row (page) is understood based on the change in the subscript.  Furthermore, it is not clear when or if the lower case “n” changes.  The claim recites “wherein 2n means a total page number of each block in the flash memory”, and this implies that the superscript “n” would refer to the number of bits used to represent the page, the claim language does not require this.  It is also unclear what is represented by the “. . .” between lines enclosed in the curly brackets.  While this generally represents the continuation of a pattern, no 
Claims 9 and 16 substantially recite “a second seed is further stored in the ROM”.  ROM stands for “Read Only Memory”.  While there may be types of memory capable of recording data and also called ROM (e.g. EEPROM), the claim language appears to be directed to a contradiction.  It is not clear whether the ROM is actually referring to ROM in the traditional sense (unalterable memory) or if the claim language is directed to a different type of physical media used in place of actual ROM but capable of being overwritten (e.g. NAND/EEPROM).  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Micron (NAND Flash 101: An Introduction to NAND Flash and How to Design It In to Your Next Product, 2006), Conley (US 6426893), and Zheng (2013/0097403) 
1. A method used by a flash memory initialization device for writing boot up information into a memory device including a controller and a flash memory, comprising: 
(a) generating the boot up information at the flash memory initialization device; (Micron teaches: “An increasing number of processors include a direct NAND Flash interface and can boot directly from the NAND Flash device”.  Micron page 4, second paragraph.  
Micron does not expressly state that the boot up information comes from a (separate) flash device before being stored in the flash memory.
Conley teaches: “Another reserved block may contain manufacturing information, for example. The data stored in the boot information and reserved blocks are written as part of the manufacturing process. This data may be made modifiable after manufacture, either in part or in total.”  Conley paragraph 46.  Note that data written from an external source has been ”generated”.  
The combination including Conley would have been obvious to one of ordinary skill in the art before the effective filing date because this procedure allows the memory to boot making it usable.) (b) generating N block indices by setting a first seed and calling a random function based on the first seed to make each of the N block indices be randomly selected among a corresponding subrange of a range from zero to a maximum block index number; (c) generating M page indices for each of the N block indices; (d) correspondingly combining the M page indices with each of the N block indices to generate MxN candidate row addresses; and (Micron teaches: “Block address concatenated with page address = actual page address. CAx = column address; PAx = page address; BAx = block address. The page address and the block address, collectively, constitute the row address.” Micron page 9, note 1.  Note that the language “to make each of the random N block indices be randomly selected” and “to generate MxN candidate row address” are each written as an intended use and suggest but do not require steps to be performed or limit to a particular structure.  “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”  MPEP § 2103.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP § 2111.04.
The previously cited art does not discuss randomization of accesses.
Zheng teaches: “According to some embodiments, an address mapping circuit applies a logic function to an input memory address to generate a mapped memory address. The input memory address is associated with an access to a memory circuit such as a write request. The logic function includes at least one function other than a fixed shift operation. The address mapping circuit maps each allowed input memory address to a unique mapped memory address”  Zheng paragraph 0017.  “In other embodiments, a portion of the mapped memory address is formed in part from a randomly generated mapping of a portion of the input memory address.”  Zheng paragraph 0029.  “[0040] Another example of a hash function that can be used by the address mapping circuit in operation 303 is a randomized shift function. The randomized shift function used in operation 303 in this embodiment is shown below in equation (2). COLM=(COL+RandA[ROW])% G (2) . . . [0041] In this embodiment, the address mapping circuit indexes into a randomized array of values, referred to as RandA in equation (2), by an index selected as some portion of the row address ROW in the input memory address to generate a pseudorandom offset for the input column address. The address mapping circuit then performs an arithmetic function (e.g., addition or subtraction) on the pseudorandom offset and the column address COL in the input memory address to generate a shifted column address. The address mapping circuit then performs a modulus function that divides the shifted column address by an integer number G to generate a remainder. The integer number G equals the number of unique addressable columns in a block of memory cells in the memory circuit. The remainder of the division is the mapped column address COLM. . . . [0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraphs 0039-0042.  “In an embodiment, the operations of FIG. 3 cause spatially concentrated accesses to a memory circuit to be more evenly distributed in the memory circuit. The operations of FIG. 3 can, for example, cause a memory circuit to access a larger total number of rows and/or columns of memory cells in the memory circuit for a given size input row/column address region. As another example, the operations of FIG. 3 can reduce the total number of accesses to at least some of the rows of memory cells, to at least some of the columns of memory cells, and/or to at least some of the memory cells in the memory circuit to allow the memory circuit to function in response to a larger total number of memory accesses during its service life.”  Zheng paragraph 0044.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng before the effective filing date because randomizing the location of data (including boot up information) levels wear, thereby prolonging the life of the device.)  (e) writing the boot up information from the flash memory initialization device into the flash memory by transmitting the boot up information from the flash memory initialization device to the controller and (“Another reserved block may contain manufacturing information, for example. The data stored in the boot information and reserved blocks are written as part of the manufacturing process. This data may be made modifiable after manufacture, either in part or in total.”  Conley paragraph 46.  “Such non-volatile memory systems include an array of floating-gate memory cells and a system controller. The controller manages communication with the host system and operation of the memory cell array to store and retrieve user data.”  Conley paragraph 4.) control the controller to write the boot up information into M pages belonging to at least one block sequentially based on the MxN candidate row addresses (This limitation is obvious over the portions of Micron and Zheng cited above.  Note that “M” pages belonging to “the MxN candidate row address” reads on a page with a page and block portion of an address, which is taught in micron and storing data to an arbitrary address is taught in Zheng cited above.) wherein a value of the first seed in the flash memory initialization device is also used by the controller to call the random function based on the value of the first seed to generate another set of N block indices which are identical to the N block indices generated by the flash memory initialization device.  (Zheng teaches: “[0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraph 0042.  
Zheng does not clearly state that another set of indices is generated.
It would have been obvious to one of ordinary skill in the art as a mere duplication of parts.  See MPEP § 2144.40.)
2. The method of claim 1, wherein the step (c) comprises: 
generating the M page indices for each of the N block indices by setting a second seed and calling the random function based on the second seed to make each of the M page indices be randomly selected among a corresponding subrange of a range from zero to a minimum number of page indices.  (With respect to claim interpretation, note that “to make each of the M page indices . . .” is an intended use.  See MPEP §§ 2111.04 and 2103. If specific steps resulting in indices being randomly selected are supported in the specification, the claims may be amended accordingly.  Micron teaches: “Block address concatenated with page address = actual page address. CAx = column address; PAx = page address; BAx = block address. The page address and the block address, collectively, constitute the row address.” Micron page 9, note 1.  Zheng teaches: “Address mapping 410 reassigns the input memory address 402 column address bits, along with the less significant 6 row address bit positions of the input memory address 402, as a row address. Accordingly, mapped memory address 404 uses bit positions 6-19 of the input memory address 402 to indicate a row address. Address mapping 410 performs a bitwise XOR function 412 between the input memory address 402 column address bits 6-13 and the input memory address 402 row address bits 20-27. The XOR function 412 produces eight output bits as a column address for mapped memory address 404. The eight output bits are placed in bit positions 20-27 of mapped memory address 404.”  Zheng paragraph 0047.  “A block rotation function 422 consults the current block mapping table produced by wear leveling, which translates the 14-bit row address described in input bits 6-19 into a 15-bit wear-leveled row address (shown in wear-leveled memory address 406 in output bit positions 6-20).”  Zheng paragraph 0048.)
3. The method of claim 1, wherein the step (b) comprises: 
averagely classifying multiple block indices of the flash memory into N block index groups; setting the first seed; and generating a random integer by calling the random function based on the first seed, (Zheng teaches: “According to some embodiments, an address mapping circuit applies a logic function to an input memory address to generate a mapped memory address. The input memory address is associated with an access to a memory circuit such as a write request. The logic function includes at least one function other than a fixed shift operation. The address mapping circuit maps each allowed input memory address to a unique mapped memory address”  Zheng paragraph 0017.  “In other embodiments, a portion of the mapped memory address is formed in part from a randomly generated mapping of a portion of the input memory address.”  Zheng paragraph 0029.  “[0040] Another example of a hash function that can be used by the address mapping circuit in operation 303 is a randomized shift function. The randomized shift function used in operation 303 in this embodiment is shown below in equation (2). COLM=(COL+RandA[ROW])% G (2) . . . [0041] In this embodiment, the address mapping circuit indexes into a randomized array of values, referred to as RandA in equation (2), by an index selected as some portion of the row address ROW in the input memory address to generate a pseudorandom offset for the input column address. The address mapping circuit then performs an arithmetic function (e.g., addition or subtraction) on the pseudorandom offset and the column address COL in the input memory address to generate a shifted column address. The address mapping circuit then performs a modulus function that divides the shifted column address by an integer number G to generate a remainder. The integer number G equals the number of unique addressable columns in a block of memory cells in the memory circuit. The remainder of the division is the mapped column address COLM. . . . [0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraphs 0039-0042.  “In an embodiment, the operations of FIG. 3 cause spatially concentrated accesses to a memory circuit to be more evenly distributed in the memory circuit. The operations of FIG. 3 can, for example, cause a memory circuit to access a larger total number of rows and/or columns of memory cells in the memory circuit for a given size input row/column address region. As another example, the operations of FIG. 3 can reduce the total number of accesses to at least some of the rows of memory cells, to at least some of the columns of memory cells, and/or to at least some of the memory cells in the memory circuit to allow the memory circuit to function in response to a larger total number of memory accesses during its service life.”  Zheng paragraph 0044.)  selecting a block index from each of the N block index groups by using (See rejection of claim 1, noting that Zheng teaches use of a seed with a random number generator used for address generation.)
4. The method of claim 3, wherein the step (c) comprises: for a block index: 
averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; (Zheng teaches: “According to some embodiments, an address mapping circuit applies a logic function to an input memory address to generate a mapped memory address. The input memory address is associated with an access to a memory circuit such as a write request. The logic function includes at least one function other than a fixed shift operation. The address mapping circuit maps each allowed input memory address to a unique mapped memory address”  Zheng paragraph 0017.  “In other embodiments, a portion of the mapped memory address is formed in part from a randomly generated mapping of a portion of the input memory address.”  Zheng paragraph 0029.  “[0040] Another example of a hash function that can be used by the address mapping circuit in operation 303 is a randomized shift function. The randomized shift function used in operation 303 in this embodiment is shown below in equation (2). COLM=(COL+RandA[ROW])% G (2) . . . [0041] In this embodiment, the address mapping circuit indexes into a randomized array of values, referred to as RandA in equation (2), by an index selected as some portion of the row address ROW in the input memory address to generate a pseudorandom offset for the input column address. The address mapping circuit then performs an arithmetic function (e.g., addition or subtraction) on the pseudorandom offset and the column address COL in the input memory address to generate a shifted column address. The address mapping circuit then performs a modulus function that divides the shifted column address by an integer number G to generate a remainder. The integer number G equals the number of unique addressable columns in a block of memory cells in the memory circuit. The remainder of the division is the mapped column address COLM. . . . [0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraphs 0039-0042.  “In an embodiment, the operations of FIG. 3 cause spatially concentrated accesses to a memory circuit to be more evenly distributed in the memory circuit. The operations of FIG. 3 can, for example, cause a memory circuit to access a larger total number of rows and/or columns of memory cells in the memory circuit for a given size input row/column address region. As another example, the operations of FIG. 3 can reduce the total number of accesses to at least some of the rows of memory cells, to at least some of the columns of memory cells, and/or to at least some of the memory cells in the memory circuit to allow the memory circuit to function in response to a larger total number of memory accesses during its service life.”  Zheng paragraph 0044.) and generating M random integers by calling the random function based on the second seed, selecting M page indices respectively from the M page index groups by using the M random integers and then generating the M page indices by using the selected M page indices.  (See rejection of claim 1, noting that Zheng teaches use of a seed with a random number generator used for address generation.)
7. The method of claim 1, wherein the N block indices are presented by a11, a12, ..., a1N, and page indices for the N block indices are represented by x111, x112, ..., x11M, x121, x122, ..., x12M, …, x1N1, x1N2, …, x1NM x1NM; and, the NxM candidate row addresses are represented by the following relations: 

    PNG
    media_image1.png
    710
    410
    media_image1.png
    Greyscale
 
wherein 2n means a total page number of each block in the flash memory. (The above is met for all numbers of pages and blocks where the pages use page addresses (i.e. the page address bits) and blocks use block addresses (i.e. the block address bits) together to form the row address.  
Micron teaches: “The BLOCK ERASE (60h) operation erases an entire block of 64 pages, or 128KB total[.]”  Micron page 13, first paragraph.  “PA[5:0] specify the page address within the block, and BA[16:6] specify the block address.”  Micron page 9, first paragraph.  “Block address concatenated with page address = actual page address. CAx = column address; PAx = page address; BAx = block address. The page address and the block address, collectively, constitute the row address.” Micron page 9, note 1.  Note that 2^6=64 so the number of bits of the page address corresponds to the block size (number of pages in the block.) and 2^11=2048 so the number of bits in the block address corresponds to the number of blocs in the device.  See Micron figure 13 on page 18.)
Claims 8-11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Micron, Conley, Zheng, and Micron2 (Boot-from-NAND Using Micron® MT29F1G08ABB NAND Flash with the Texas Instruments™ (TI) OMAP2420 Processor 2006).
8. A controller to be used in a memory device further having a flash memory, comprising: a read-only memory (ROM), in which a specific program code and a first seed have been stored; a processing circuit, coupled to the ROM, for reading the specific program code and the first seed when the controller is powered, and for executing the specific program code to: (Micron teaches: “An increasing number of processors include a direct NAND Flash interface and can boot directly from the NAND Flash device”.  Micron page 4, second paragraph.  “Processors with a native on-chip NAND Flash controller include the Freescale™ i.MX21 and i.MX31 processors and several OMAP™ processors from Texas Instruments. Figure 19 shows the built-in NAND Flash interface on the Freescale i.MX21 processor. The NAND Flash interface is on the right side of the diagram and is connected directly to the NAND Flash. This implementation supports automatic booting from the NAND Flash device, as well as the ECC logic and SRAM buffer. The SRAM port enables code execution directly from the buffer.”  Micron page 23, first paragraph.  See also figure 19.
Micron teaches that use of OMAP processors, but does not discuss the ROM used during boot in that type of processors.  
Micron2 teaches: “Boot Stages:
Stage 1: Processor ROM Code; During power-on, or after a RESET operation, the OMAP2420 processor runs its internal ROM code. Note that only NAND Flash devices supported by the OMAP2420 processor ROM can be used for the boot process (see Table 2 on page 4).
Stage 2: BootstrapX-Loader is an example of stage 2 bootstrap code. The X-Loader code is stored in the NAND Flash, and the ROM code copies it to the OMAP processor SRAM for execution. 
Stage 3: Boot Loader Stage 3 is the boot loader, which is used to copy the operating system code from the NAND Flash to the DRAM; in this case U-Boot is the boot loader code. The U-Boot code is stored in NAND Flash, and the stage 2 code copies it to the DRAM for execution.
Stage 4: Operating System; The OS code, such as the Linux kernel, is stored in the NAND Flash, and the stage 3 code copies it to the DRAM, where it is executed. The boot process is complete after this stage as the OS takes control of the system.”  Micron2, page 3.  
It would have been obvious to combine the teaching of Micron2 including the teaching of a ROM before the effective filing date because the processor suggested in the primary reference stores code in ROM allowing boot up (which allows the device to function).) generate N block indices by setting the first seed and calling a random function based on the first seed to make each of the N block indices be randomly selected among a corresponding subrange of a range from zero to a maximum block index number; generate M page indices for each of the N block indices; correspondingly combine the M page indices with each of the N (See rejection of claim 1.) sequentially read boot up information from M pages belonging to at least one block based on the MxN candidate row addresses; (The process of reading block and page addresses from the device is addressed in the rejection of claim 1 (citing Micron).  See rejection of claim 1.) and retrieve a firmware program from the flash memory based on the boot up information successfully read out from the at least one block to execute the firmware program (Micron2 teaches: “Boot Stages:
Stage 1: Processor ROM Code; During power-on, or after a RESET operation, the OMAP2420 processor runs its internal ROM code. Note that only NAND Flash devices supported by the OMAP2420 processor ROM can be used for the boot process (see Table 2 on page 4).
Stage 2: BootstrapX-Loader is an example of stage 2 bootstrap code. The X-Loader code is stored in the NAND Flash, and the ROM code copies it to the OMAP processor SRAM for execution. 
Stage 3: Boot Loader Stage 3 is the boot loader, which is used to copy the operating system code from the NAND Flash to the DRAM; in this case U-Boot is the boot loader code. The U-Boot code is stored in NAND Flash, and the stage 2 code copies it to the DRAM for execution.
Stage 4: Operating System; The OS code, such as the Linux kernel, is stored in the NAND Flash, and the stage 3 code copies it to the DRAM, where it is executed. The boot process is complete after this stage as the OS takes control of the system.”  Micron2, page 3.)
wherein a value of the first seed used by the controller is identical and to call the random function based on the value of the first seed to generate a same set of N block indices which are identical when the controller is powered.  (See rejection of claim 1.) 

9. The controller of claim 8, wherein a second seed is further stored in the ROM, and the processing circuit is used for: generating the M page indices for each of the N block indices by setting the second seed and calling the random function based on the second seed to make each of the M page indices be randomly selected among a corresponding subrange of a range from zero to a minimum number of page indices. (See rejection of claim 2.)
10. The controller of claim 8, wherein the processing circuit is arranged for: averagely classified multiple block indices of the flash memory into N block index groups; setting the first seed; and generating a random integer by calling the random function based on the first seed selecting a block index from each of the N block index groups by using the generated random integer and then generating the N block indices by using selected block indices. (See rejection of claim 3.)
11. The controller of claim 10, wherein the processing circuit is used for: for a block index: averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; and generating M random integers by calling the random function based on the second seed selecting M page indices respectively from the M page index groups by using the M random integers and then generating the M page indices by using the selected M page indices. (See rejection of claim 4.)
14. The controller of claim 8, wherein the N block indices are presented by all, a12, ..., alN, and page indices for the N block indices are represented by x111, X112, ---, X11M, X121, X122, ---, X12M, ---, X1N1, X1N2, ---, X1NM; and, the NXM candidate row addresses are represented by the following relations: 
    PNG
    media_image1.png
    710
    410
    media_image1.png
    Greyscale
 wherein 2n means a total page number of each block in the flash memory.  (See rejection of claim 7.)
15. A method utilized in a controller to be used in a memory device further having a flash memory, comprising: providing a read-only memory (ROM) in which a specific program code and a first seed have been stored; reading the specific program code and the first seed when the controller is (See rejection of claim 8.)
16. The method of claim 15, wherein a second seed is further stored in the ROM, and the step of generating the M page indices comprises: generating the M page indices for each of the N block indices by setting the second seed and calling the random function based on the second seed to make each of the M page indices be randomly selected among a corresponding subrange of a range from zero to a minimum number of page indices. (See rejection of claim 9.)
17. The method of claim 15, wherein the step of generating the N block indices comprises: averagely classifying multiple block indices of the flash memory into N block index groups; setting the first seed; and generating a random integer by calling the random function based on the first seed, selecting a block index from each of the N block index groups by using the generated random integer and then generating the N block indices by using selected block indices. (See rejection of claim 10.)
18. The method of claim 17, wherein the step of generating the M page indices comprises: for a block index: averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; and generating M random integers by calling the random function (See rejection of claim 11.)
21. The method of claim 15, wherein the N block indices are presented by all, a12, ..., aiN, and page indices for the N block indices are represented by X111, X112, ..., X11M X121, X1221 --, X12M ---, X1Nl X1N2, ---" X1NM; and, the NXM candidate row addresses are represented by the following relations: 
    PNG
    media_image1.png
    710
    410
    media_image1.png
    Greyscale
 wherein 2n means a total page number of each block in the flash memory. (See rejection of claim 14.)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Micron, Conley, Zheng, and Fuse (US 6,330,634)
5. The method of claim 1, wherein 
Multiple sets of MxN candidate row addresses are generated by performing the steps (b), (c), and (d) for multiple times, and the boot up information is written into M pages belonging to the at least one block by performing the step (e) sequentially based on the multiple sets of MxN candidate row addresses. (It would have been obvious to one or ordinary skill in the art before the effective filing date to repeat the steps of b, c, d and e in view of art rendering the steps obvious as a mere duplication of parts (steps).  See MPEP § 2144.04.) 
While duplication of all steps would have been obvious in view of the teaching of the steps in the art cited in the corresponding sections of the rejection of claim 1, another reference will be used to teach the storage of boot data in multiple regions (because that appears to be part of the intended claim scope). 
Fuse teaches: “Boot data is stored in a plurality of different blocks. Moreover, an identification number indicating whether boot data stored in each of the blocks in which boot data has been stored is new or old is stored in each of the blocks. When the external storage apparatus is booted up, latest boot data among boot data stored in the plurality of the different blocks is read in accordance with the identification number. Latest boot data is used to boot the external storage apparatus up. When the external storage apparatus is booted up, whether boot data stored in the plurality of the different blocks is new or old is determined in accordance with the identification number. If old boot data exists, old boot data is rewritten to latest boot data.” Fuse Abstract.  “Specifically, so-called distributed administration information is stored in the redundant area on the leading page of the block as information required to administrate the block, as shown in FIG. 4C. Also distributed administration information which is the same as that stored in the redundant area of the leading end page is, as spare distributed administration information, stored in the redundant area of pages from a second page of the block.” Fuse paragraph 39.  “(67)   Boot data is data which is first read by the data processing apparatus 1 when the memory card 2 has been booted up. Boot data contains information required to make an access to the memory card 2. Therefore, if an error is made in the boot block in which boot data has been stored and thus boot data cannot normally be read, the access to the memory card 2 cannot be made. Thus, the boot block must have satisfactory reliability.”  Fuse paragraph 67.  
It would have been obvious to one or ordinary skill in the art to combine the teaching of Fuse before the effective filing date because redundantly storing boot data makes the system more robust (by avoiding failures which may occur when the data stored at only one location is lost).)
6. The method of claim 5, wherein the step (c) comprises: for a block index: 
averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; (Zheng teaches: “According to some embodiments, an address mapping circuit applies a logic function to an input memory address to generate a mapped memory address. The input memory address is associated with an access to a memory circuit such as a write request. The logic function includes at least one function other than a fixed shift operation. The address mapping circuit maps each allowed input memory address to a unique mapped memory address”  Zheng paragraph 0017.  “In other embodiments, a portion of the mapped memory address is formed in part from a randomly generated mapping of a portion of the input memory address.”  Zheng paragraph 0029.  “[0040] Another example of a hash function that can be used by the address mapping circuit in operation 303 is a randomized shift function. The randomized shift function used in operation 303 in this embodiment is shown below in equation (2). COLM=(COL+RandA[ROW])% G (2) . . . [0041] In this embodiment, the address mapping circuit indexes into a randomized array of values, referred to as RandA in equation (2), by an index selected as some portion of the row address ROW in the input memory address to generate a pseudorandom offset for the input column address. The address mapping circuit then performs an arithmetic function (e.g., addition or subtraction) on the pseudorandom offset and the column address COL in the input memory address to generate a shifted column address. The address mapping circuit then performs a modulus function that divides the shifted column address by an integer number G to generate a remainder. The integer number G equals the number of unique addressable columns in a block of memory cells in the memory circuit. The remainder of the division is the mapped column address COLM. . . . [0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraphs 0039-0042.  “In an embodiment, the operations of FIG. 3 cause spatially concentrated accesses to a memory circuit to be more evenly distributed in the memory circuit. The operations of FIG. 3 can, for example, cause a memory circuit to access a larger total number of rows and/or columns of memory cells in the memory circuit for a given size input row/column address region. As another example, the operations of FIG. 3 can reduce the total number of accesses to at least some of the rows of memory cells, to at least some of the columns of memory cells, and/or to at least some of the memory cells in the memory circuit to allow the memory circuit to function in response to a larger total number of memory accesses during its service life.”  Zheng paragraph 0044.) 
generating a first set of M random integers by calling the random function based on the second seed, selecting a first set of M page indices respectively from the M page index groups (Zheng teaches: “According to some embodiments, an address mapping circuit applies a logic function to an input memory address to generate a mapped memory address. The input memory address is associated with an access to a memory circuit such as a write request. The logic function includes at least one function other than a fixed shift operation. The address mapping circuit maps each allowed input memory address to a unique mapped memory address”  Zheng paragraph 0017.  “In other embodiments, a portion of the mapped memory address is formed in part from a randomly generated mapping of a portion of the input memory address.”  Zheng paragraph 0029.  “[0040] Another example of a hash function that can be used by the address mapping circuit in operation 303 is a randomized shift function. The randomized shift function used in operation 303 in this embodiment is shown below in equation (2). COLM=(COL+RandA[ROW])% G (2) . . . [0041] In this embodiment, the address mapping circuit indexes into a randomized array of values, referred to as RandA in equation (2), by an index selected as some portion of the row address ROW in the input memory address to generate a pseudorandom offset for the input column address. The address mapping circuit then performs an arithmetic function (e.g., addition or subtraction) on the pseudorandom offset and the column address COL in the input memory address to generate a shifted column address. The address mapping circuit then performs a modulus function that divides the shifted column address by an integer number G to generate a remainder. The integer number G equals the number of unique addressable columns in a block of memory cells in the memory circuit. The remainder of the division is the mapped column address COLM. . . . [0042] In one embodiment, the offset index array is generated once at system initialization. For instance, in a simplified example where the table is indexed by three row address bits, the table contents are a shuffled version of the eight possible index values. The use of a random seed with a random number generator to initialize the array allows a unique mapping each time the system is restarted, which may further improve the spreading of cell wear across the memory.” Zheng paragraphs 0039-0042.  “In an embodiment, the operations of FIG. 3 cause spatially concentrated accesses to a memory circuit to be more evenly distributed in the memory circuit. The operations of FIG. 3 can, for example, cause a memory circuit to access a larger total number of rows and/or columns of memory cells in the memory circuit for a given size input row/column address region. As another example, the operations of FIG. 3 can reduce the total number of accesses to at least some of the rows of memory cells, to at least some of the columns of memory cells, and/or to at least some of the memory cells in the memory circuit to allow the memory circuit to function in response to a larger total number of memory accesses during its service life.”  Zheng paragraph 0044.  See also rejection of claim 1.) and generating a second set of M random integers by calling the random function based on the second seed, selecting a second set of M page indices respectively from the M page index groups by using the second set of M random integers and then generating the second set of M page indices by using the second set of M page indices; (Fuse teaches:  “Boot data is stored in a plurality of different blocks. Moreover, an identification number indicating whether boot data stored in each of the blocks in which boot data has been stored is new or old is stored in each of the blocks. When the external storage apparatus is booted up, latest boot data among boot data stored in the plurality of the different blocks is read in accordance with the identification number. Latest boot data is used to boot the external storage apparatus up. When the external storage apparatus is booted up, whether boot data stored in the plurality of the different blocks is new or old is determined in accordance with the identification number. If old boot data exists, old boot data is rewritten to latest boot data.” Fuse Abstract.  “Specifically, so-called distributed administration information is stored in the redundant area on the leading page of the block as information required to administrate the block, as shown in FIG. 4C. Also distributed administration information which is the same as that stored in the redundant area of the leading end page is, as spare distributed administration information, stored in the redundant area of pages from a second page of the block.” Fuse paragraph 39.  “(67)   Boot data is data which is first read by the data processing apparatus 1 when the memory card 2 has been booted up. Boot data contains information required to make an access to the memory card 2. Therefore, if an error is made in the boot block in which boot data has been stored and thus boot data cannot normally be read, the access to the memory card 2 cannot be made. Thus, the boot block must have satisfactory reliability.”  Fuse paragraph 67.  Note also that this limitation as written would have been obvious as a mere duplication of parts.  See MPEP § 2144.04.) wherein a value of a page index in the second set of M page indices is equal to a serial number plus at least two times of a value of a page index in the first set of M page indices. (This appears to read on the case where a page in the next set has an address with a double the value (e.g. a page in the first set has address 01 and page in the second set has address 10, and would appear to be true for any set of sequential page address starting at 1.)
Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Micron, Conley, Zheng, Micron2, and Fuse (US 6,330,634)
12. The controller of claim 8, wherein the processing circuit is used for generating multiple sets of MxN candidate row addresses, (Note that the claim language “processing circuit is used for generating multiple sets of MxN candidate row addresses . . . and is used for . . .” is an intended use/wherein clause.  See MPEP §§ 2103 and 2111.04.  
The art cited in the rejection of claim 1 teaches generating MxN candidate row addresses.  The previously cited art does not expressly teach repeating the steps of performing candidate row addresses.  It would have been obvious to one of ordinary skill in the art before the effective filing date to repeat this step view of art rendering the steps obvious as a mere duplication of parts (steps).  See MPEP § 2144.04.) and is used for reading the boot up information from M pages belonging to the at least one block sequentially based on the multiple sets of MxN candidate row addresses. (The previously cited art does not expressly teach reading boot data from multiple locations.  
Fuse teaches: “Boot data is stored in a plurality of different blocks. Moreover, an identification number indicating whether boot data stored in each of the blocks in which boot data has been stored is new or old is stored in each of the blocks. When the external storage apparatus is booted up, latest boot data among boot data stored in the plurality of the different blocks is read in accordance with the identification number. Latest boot data is used to boot the external storage apparatus up. When the external storage apparatus is booted up, whether boot data stored in the plurality of the different blocks is new or old is determined in accordance with the identification number. If old boot data exists, old boot data is rewritten to latest boot data.” Fuse Abstract.  “Specifically, so-called distributed administration information is stored in the redundant area on the leading page of the block as information required to administrate the block, as shown in FIG. 4C. Also distributed administration information which is the same as that stored in the redundant area of the leading end page is, as spare distributed administration information, stored in the redundant area of pages from a second page of the block.” Fuse paragraph 39.  “(67)   Boot data is data which is first read by the data processing apparatus 1 when the memory card 2 has been booted up. Boot data contains information required to make an access to the memory card 2. Therefore, if an error is made in the boot block in which boot data has been stored and thus boot data cannot normally be read, the access to the memory card 2 cannot be made. Thus, the boot block must have satisfactory reliability.”  Fuse paragraph 67.  
It would have been obvious to one or ordinary skill in the art to combine the teaching of Fuse before the effective filing date because redundantly storing boot data makes the system more robust (by avoiding failures which may occur when the data stored at only one location is lost).)
13. The controller of claim 12, wherein the processing circuit is used for: for a block index: averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; generating a first set of M random integers by calling the random function based on the second seed selecting a first set of M page indices respectively from the M page index groups by using the first set of M random integers and then generating the first set of M page indices by using the first set of M page indices; and generating a second set of M random integers by calling the random function based on the second seed, selecting a second set of M page indices respectively from the M page index groups by using the second set of M random integers and then generating the second set of M page indices by using the second set of M page indices ; wherein a value of a page index in the second set of M page indices is equal to a serial number plus at least two times of a value of a page index in the first set of M page indices.  (See rejection of claim 6.)
19. The method of claim 15, further comprising: generating multiple sets of MxN candidate row addresses; and reading the boot up information from M pages belonging to the at least one block sequentially based on the multiple sets of M xN candidate row addresses. (See rejection of claim 12.)
20. The method of claim 19, further comprising: for a block index: averagely classifying multiple page indices corresponding to the block index into M page index groups; setting a second seed; generating a first set of M random integers by calling the random function based on the second seed 
selecting a first set of M page indices respectively from the M page index groups by using the first set of M random integers and then generating the first set of M page indices by using the first set of M page indices; and generating a second set of M random integers by calling the random function based on the second seed, selecting a second set of M page indices respectively from the M page index groups by using the second set of M random integers and then generating the second set of M page indices by using the second set of M page indices; wherein a value of a page index in the second set of M page indices is equal to a serial number plus at least two times of a value of a page index in the first set of M page indices. (See rejection of claim 13.)




Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Rejections under §112a:
Claim 1:
The issue is not the definition of a “random seed”.  The issue is that the specification fails to show support for any specific relationship between the random seed and the mathematical expressions sufficient to show possession of a method of using the random seed to select a specific block based on the mathematical relationships defined by the expressions.  
Claims 2, 9, and 16:
This section appears to repeat the arguments in the previous section directed to the rejection of claim 1.  See response above.
Claims 8, 9, 15, and 16:
The changes to claim 8 would overcome the rejection but claim 9 recites storing more data in the ROM leaving it unclear what is meant by “read only” memory.  
Rejections under §112b:
Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20:
It is unclear how amending the claim language from “averagely dividing” to “averagely classifying” would clarify what is being averaged.  
Claims 7, 14, and 21:
No specific arguments to the previous rejection is put forth.  
Rejections under §103:
Independent Claims:
Applicant appears to argue that the random numbers in Zheng would result in writing to the same location thereby increasing wear on those locations and shortening the device life.  It is not clear 
Claims 2, 9, and 16:
No specific arguments to the patentability of these claims is put forth.  
Claims 3, 10, and 17:
Applicant states that Zheng fails to teach “averagely classifying” accesses into subranges of memory.  The basis for this argument is unclear because Zheng expressly teaches using random numbers to choose locations within rows/addresses (which are subranges).  
Claims 4, 11, and 18:
Applicant states that Zheng fails to teach “averagely classifying” accesses into subranges of memory.  This is unclear because Zheng expressly teaches using random numbers to choose locations within rows/addresses (which are subranges).  
Claims 5-6 and 19-20:
The amended language appears to require steps.  
Applicant states that the prior art fails to teach the amended claims because it does not teach “averagely classifying”.  No specific distinction between the prior art and the claims appears to be argued and no explanation of the term “averagely classifying” is found.  
Claims 7 and 21:
No specific arguments are put forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
DETERMINISTIC DATA VERIFICATION IN STORAGE CONTROLLER
US 20120030530 A1
"[0034] A range map 62 is depicted, which provides a lookup data structure of data ranges. An address space 72 in the range map 62 is represented by various nodes 64, 66, 68, and 70 of a hierarchical tree. Range map 62 is used to generate data seeds to compare against the written and read data to determine if the correct data is being sent to or retrieved from the storage controller 52 as will be further described. The seeds are organized into chains corresponding to various subranges of the address space/range map 74 as shown in table 74, and again as will be further described." paragraph 0034.
Digital information protecting method and apparatus, and computer accessible recording medium
US 20070250719 A1
"the third address block rearranging rule is to use a reproducible random sequence arranging scheme which includes utilizing a computer function Rand with a seed to generate a random number sequence within the range of the third address blocks of said at least one third conversion batch, and exchanging an i.sup.th third address block with a third address block having an i.sup.th position in the random number sequence, thereby generating a third address block conversion table. " claim 18.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139